Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

                                                                                                        Stephen J. Markman,
                                                                                                                  Chief Justice
  March 17, 2017
                                                                                                        Robert P. Young, Jr.
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  155339                                                                                               Richard H. Bernstein
                                                                                                             Joan L. Larsen,
                                                                                                                       Justices


  TERAH LEE STAMPS, a/k/a
  TERAH LEE STAMPS BEY,

                 Plaintiff-Appellant,

  v                                                                  SC: 155339
                                                                     COA: 334483
  MACOMB CORRECTIONAL FACILITY
  WARDEN,

             Defendant-Appellee.
  ____________________________________/

                  On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of February 23, 2017, the Clerk of the Court is
  hereby directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 17, 2017
           jam
                                                                                Clerk